Exhibit 10.32

 

SERVICE AGREEMENT

 

CONTENTS      1.   

DEFINITIONS AND INTERPRETATION

   1 2.   

APPOINTMENT TERM AND NOTICE

   3 3.   

THE EXECUTIVE’S DUTIES

   3 4.   

PLACE OF WORK

   4 5.   

HOURS OF WORK

   4 6.   

SALARY

   5 7.   

BONUS

   5 8.   

PENSION AND OTHER BENEFITS

   5 9.   

EXPENSES

   7 10.   

HOLIDAYS

   7 11.   

INCAPACITY

   8 12.   

OBLIGATIONS DURING EMPLOYMENT

   9 13.   

TERMINATION

   11 14.   

CHANGE OF CONTROL

   12 15.   

RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

   13 16.   

DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION

   17 17.   

DEDUCTIONS

   18 18.   

DIRECTORSHIP

   18 19.   

NOTICES

   18 20.   

PREVIOUS AGREEMENTS

   18 21.   

COLLECTIVE AGREEMENTS

   19 22.   

LAW AND JURISDICTION

   19

 



--------------------------------------------------------------------------------

THIS SERVICE AGREEMENT is made effective October 22, 2002

 

BETWEEN

 

(1) Somera Communications Limited (a company registered in England and Wales
under number 4567461 (“the Company”) and;

 

(2) Ron Patterson (“the Executive”)

 

and includes the Particulars of Terms of Employment required by the Employment
Rights Act 1996.

 

OPERATIVE PROVISIONS:

 

1. DEFINITIONS AND INTERPRETATION

 

“Associated Company”

   means any company which for the time being is:     

(i)          a holding company (as defined by Section 736 of the Companies Act
1985) of the Company;

    

(ii)        a subsidiary (as defined by Section 736 of the Companies Act 1985)
of the Company or of its holding company;

    

(iii)       a company over which the Company has control within the meaning of
Section 840 of the Income and Corporation Taxes Act 1988; or

    

(iv)       a subsidiary undertaking of the Company as defined by Section 258 of
the Companies Act 1985.

“Board”

   the Board of Directors of the Company from time to time;

“Confidential Information”

   all and any trade secrets, lists, computer programs, databases and software
or confidential information relating to or belonging to the Company [or any
Associated Company] including but not limited to any such information relating
to customers, price structures, discounts offered by the Company, marketing
information, technical designs or

 

1



--------------------------------------------------------------------------------

     specifications of the Company’s [or any Associated Company’s] products,
financial information and plans, business plans or dealings relating to the
current or future activities of the Company, current and future plans relating
to all or any development of the Company including the timing of all or any such
matters, formulae, know-how, computer passwords, product performance data,
product lines, research activities, internal management accounts, any document
marked “confidential” or any information which the Executive has been told is
confidential or which the Executive might reasonably expect the Company [or any
Associated Company] would regard as confidential or which by its very nature is
confidential to the Company, or any information which has been given to the
Company [or any Associated Company] in confidence by customers, suppliers or
other persons, and whether or not recorded in documentary form, computer disk or
tape, which the Executive shall acquire at any time during the Executive’s
employment but which does not form part of the Executive’s own stock in trade
provided that it shall not include any information or knowledge which may
subsequently come into the public domain after the Termination Date other than
by way of unauthorised disclosure by the Executive;

“Material Interest”

  

1.      the holding of any position as director, officer, employee, consultant,
partner, principal or agent;

    

2.      the direct or indirect control or ownership (whether jointly or alone)
of any shares save for the ownership for investment purposes only of not more
than 5% of the issued ordinary shares of any company whose shares are listed on
any Recognised Investment Exchange (as defined in Section 285 of the Financial
Services and Markets Act 2000);

“Termination Date”

   the date on which the Executive’s employment

 

2



--------------------------------------------------------------------------------

     under this Agreement terminates and references to “from the Termination
Date” mean from and including the date of termination.

 

  1.1. Unless the context otherwise requires words denoting the singular shall
include the plural and vice versa.

 

  1.2. References to the word “include” or “including” are to be construed
without limitation.

 

  1.3. References in this Agreement to statutory provisions include all
modifications and re-enactments of them and all subordinate legislation under
them.

 

  1.4. Headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

2. APPOINTMENT TERM AND NOTICE

 

  2.1. The Company will employ the Executive and the Executive will serve the
Company as its Managing Director, Europe, Middle East & Africa (EMEA).

 

  2.2. The Executive’s appointment shall be deemed to have commenced on October
21st 2002 and shall continue (subject to earlier termination as provided in this
Agreement) until terminated by the Company giving to the Executive six calendar
months prior written notice.

 

  2.3. The Executive’s continuous employment with the Company for the purposes
of the Employment Rights Act 1996 commenced on October 21, 2002.

 

3. THE EXECUTIVE’S DUTIES

 

  3.1. The Executive will carry out the duties and functions, exercise the
powers and comply with the instructions assigned or given to the Executive from
time to time by the Somera Communications, Inc.’s Chief Executive Officer.
Except when prevented by illness, accident or holiday the Executive will devote
all of the Executive’s time, attention and skill to the affairs of the Company
and any Associated Company and where appropriate do his best to promote their
interests. Throughout his employment, the Executive agrees to performance of all
the duties and responsibilities as Managing Director, Europe, Middle East &
Africa as set forth in the Executive’s Goals Alignment Program document for 2003
(and each year thereafter as applicable), unless required by the Company to do
otherwise.

 

  3.2.

The Executive will at all times keep the Chief Executive Officer promptly and
fully informed (in writing if so requested) of the conduct of the business or
affairs of the Company and any Associated Company and provide such explanations
and

 

3



--------------------------------------------------------------------------------

 

assistance as required in connection with such business or affairs and the
Executive’s employment under this Agreement.

 

  3.3. The Executive expressly acknowledges that he will draw to the attention
of the Company any act by a director, employee or third party that is a breach
on their part or may harm the interests of the Company.

 

  3.4. The Executive agrees that his performance of his duties and functions
while employed by the Company shall conform to, and be in compliance with, the
Company’s Code of Business Conduct and Employee Handbook, each as adopted and
amended from time to time during the Executive’s employment period.

 

4. PLACE OF WORK

 

  4.1. The Executive will perform the Executive’s duties at Oak Lodge, Kiln Way,
Grayshott, Surrey or such other place of business of the Company or of any
Associated Company inside the United Kingdom as the Company may require.

 

  4.2. If the Company shall alter the Executive’s place of work to one
significantly further from the Executive’s home at the date of the change the
Executive shall be entitled for the better performance of the Executive’s duties
to move home and the Company shall in that event reimburse the Executive for the
cost of all reasonable removal and relocation expenses as the Company in its
absolute discretion shall allow.

 

  4.3. In the performance of the Executive’s duties, the Executive may be
required to travel both throughout and outside the United Kingdom.

 

5. HOURS OF WORK

 

  5.1. The Company’s normal office hours are from 9am to 5pm Monday to Friday
but the Executive will work such hours as are needed for the proper performance
of his duties including hours outside the Company’s normal office hours without
additional remuneration in order to meet the requirements of the business.

 

  5.2. The Executive and the Company agree that for the purposes of the Working
Time Regulations 1998 the Executive is a “Managing Executive” within the meaning
of Regulation 20.

 

4



--------------------------------------------------------------------------------

6. SALARY

 

  6.1. The Executive’s basic annual salary (inclusive of any director’s fees) is
£100,000 which will accrue from day to day and be payable monthly in arrears on
the last day of each month or the nearest working day before that.

 

  6.2. The Executive’s salary will be subject to review annually by the Company
in its absolute discretion, the first review to take place, on October 21st
2003.

 

7. BONUS

 

  7.1. The Executive will while employed by the Company be entitled to be paid a
bonus of up to £15,000 for the accomplishment of certain individual and Company
based goals completed during the period October 21, 2002 and December 31, 2002
on such terms as determined by the Company. Payment if any for such bonus shall
be made on or before February 1, 2003.

 

  7.2. The Executive will while employed by the Company be entitled to be paid a
bonus of up to £100,000 for the accomplishment of certain individual and Company
based goals completed during each calendar year of the appointment term as
described in Section 2.2 herein on such terms as determined by the Company and
as set forth in the Company’s Executive Incentive Compensation Plan. Payment(s)
if any for such bonus shall be made at the time established for payment in the
Executive Incentive Compensation Plan, the terms and conditions of such plan are
incorporated by reference herein.

 

  7.3. The Executive will while employed by the Company be entitled to be paid a
bonus of two percent (2.0%) of the Adjusted Monthly Gross Profit generated by
the sales of products and/or services between Telrad Inc. and the Company that
take place between October 21st 2002 and March 31st 2003. Such payment, if any
shall be made within 30 days following the end of the period described herein.

 

  7.4. The Company reserves the right in its absolute discretion to define the
terms, calculation method and timing of payout of any and all bonus payments as
described herein. In the event of a termination of this Agreement by either
party any bonus payment described herein shall be due and payable to the
Executive on a prorated basis as of the effective date of said termination.

 

8. PENSION AND OTHER BENEFITS

 

  8.1.

During each year of his employment under this Agreement The Company will
contribute, in equal monthly installments, to a personal pension plan of the
Executive’s choice, an amount equal to the maximum amount permitted by the
Inland Revenue not to exceed 20% of his then base annual salary. The Company

 

5



--------------------------------------------------------------------------------

 

shall make a one time lump sum payment to the Executive in each calendar year
during the appointment term in an amount equal to the difference between 20% of
the Executive’s then base annual salary amount and the maximum amount permitted
to be made into the personal pension plan mentioned herein if such permitted
amount is less than 20% of his then base annual salary.

 

  8.2. There is no contracting out certificate in force in respect of the
Executive’s employment under the provisions of the Pension Schemes Act 1993.

 

  8.3 The Executive will be entitled to participate in the Somera
Communications, Inc. 1999 Stock Option Plan, or any subsequent stock option plan
of the Company, subject to and upon the rules of such stock option plan and any
stock option agreement agreed between Somera Communications, Inc. and the
Executive. It will be recommended to the Company’s Board of Directors following
the effective date of this Agreement that the Company grant the Executive an
option to purchase 100,000 shares of the Company’s Common Stock at a price per
share equal to the fair market value per share of the Common Stock on the date
of grant, as determined by the Company’s Board of Directors. This option grant
shall be subject to the terms and conditions of the Company’s Stock Option Plan
and Stock Option Agreement, including vesting requirements. The Unit Option
shall be for a term of ten years (or shorter upon termination of employment or
consulting relationship with the Company) and shall be vested with respect to
twenty-five percent (25%) as of the first anniversary of the effective date of
this Agreement and shall thereafter vest at the rate of 1/36th of the remaining
seventy-five percent (75%) on the first day of each month following the first
anniversary of the effective date of this Agreement. Such vesting shall be
conditioned upon the Executive’s continued employment with the Company as of
each vesting date.

 

  8.4 The Company will arrange and pay for the Executive to be covered by life
insurance that will result in a payment of 1 times the Executive’s Basic Annual
Salary plus incentive compensation at target amount regardless of the Inland
Revenue limits in the event of his death, but not to exceed the equivalent of
US$500,000. The Company shall use its reasonable efforts to make available to
the Executive, at the Executive’s cost, optional additional coverage’s of
insurance up to an additional 3 times the Executive’s Basic Annual Salary plus
incentive compensation at target amounts. In such circumstances, the Executive
will be liable for tax on the insurance premium for the coverage’s above the
Inland Revenue limit.

 

6



--------------------------------------------------------------------------------

  8.5 During the Executive’s employment the Company will provide the Executive
and immediate family at the Company’s expense with cover under the Company’s
Private Medical Expenses Insurance Scheme with [insert name] subject to and upon
the rules of the said scheme from time to time in force and to the Executive
([and where appropriate the Executive’s family]) being eligible to participate
in or benefit from the scheme.

 

  8.6 During the Executive’s employment the Company will provide the Executive
at the Company’s expense with cover under the Company’s Private Health Insurance
Scheme with [insert name] subject to and upon the rules of the said scheme from
time to time in force and to the Executive being eligible to participate in or
benefit from the scheme.

 

  8.7 In respect of the benefits provided to the Executive under this Clause 8
the Company reserves the right to terminate or substitute other schemes for them
or amend the scale or level of benefits provided that each and every benefit
shall not be less favourable than the benefits provided to the Executive under
the existing scheme.

 

  8.8 The total amount payable by The Company under sections 8.1 to 8.7 will not
exceed 20% of the annual basic salary.

 

9. EXPENSES

 

  9.1 The Company will reimburse to the Executive in accordance with Company
policy regarding such reimbursements for all out of pocket expenses reasonably
and properly incurred in the performance of the Executive’s duties under this
Agreement on hotel, traveling, entertainment and other similar items provided
that the Executive produces to the Company all appropriate receipts or other
satisfactory evidence of expenditure. Such reimbursement shall include the
mileage incurred by the Executive in his personal vehicle when the reimbursement
rate for such mileage shall be the maximum amount allowed by local law.

 

10. HOLIDAYS

 

  10.1 In this clause “holiday year” means the period from 1st January to 31st
December in each year.

 

7



--------------------------------------------------------------------------------

  10.2 In addition to statutory bank and public holidays the Executive will be
entitled to accrue and use up to 25 working days’ paid holiday in each holiday
year. Such accrual shall be made on a calendar month basis.

 

  10.3 All holidays are to be taken at such times as may be approved by the
Company in advance. The provisions of Regulation 15 in the Working Time
Regulations 1998 relating to notification of holidays do not apply to the
Executive’s employment with the Company.

 

  10.4 The Executive may carry forward to the following holiday year with the
Company’s written approval up to [10] days accrued but unused holiday
entitlement but the Executive must take any holiday which is carried forward
before the end of June in that year.

 

  10.5 The Executive will not be entitled to any pay in lieu of holiday except
when employment terminates and the Executive has not taken his accrued
entitlement as at the Termination Date. On termination, the Executive’s holiday
entitlement will be calculated pro-rata for each completed calendar month worked
in that holiday year. Where the Executive’s employment is terminated because of
misconduct or where the full contractual notice period is not given by the
Executive, unused accrued holiday pay over the statutory minimum laid down by
law will not be paid.

 

  10.6 Where the Executive has taken more or less than his holiday entitlement
in the holiday year in which the employment terminates, a proportionate
adjustment will be made by way of addition to or deduction from as appropriate
the Executive’s final gross salary calculated on a pro-rata basis.

 

11. INCAPACITY

 

  11.1 If the Executive is absent from work due to illness injury or other
incapacity the Executive must notify the Company as soon as possible on the
first day of absence that the Executive will be unable to attend. The Executive
must then keep the Company informed on a regular basis of his progress and when
he expects to return to work.

 

  11.2 If the Executive is absent from work for less than seven days (including
weekends), the Executive is required to complete a self-certification form
stating the dates and reason for absence including details of illness, injury or
incapacity on non working days as this information is required by the Company to
calculate Statutory Sick Pay (“SSP”) entitlement.

 

8



--------------------------------------------------------------------------------

  11.3 If the Executive is absent from work due to illness or injury which
continues for seven or more consecutive days (including weekends) the Executive
must provide the Company with a medical certificate from a licensed medical
practitioner and give or send it immediately to the Company. If absence is
prolonged the Executive should continue to submit regular medical certificates,
on a weekly basis, to cover the absence and to keep the Company informed
generally as to the Executive’s condition and the likely date of return to work.

 

  11.4 “Qualifying days” for SSP purposes are Monday to Friday inclusive. The
first three qualifying days are waiting days for which no SSP is payable.

 

  11.5 Failure to comply with the above procedures may disqualify the Executive
from receiving SSP and Company Sick Pay. Provided that the Executive has
complied with the notification and certification procedures above, if the
Executive is absent from duties as a result of illness or injury the Executive
will be entitled to receive his basic salary for a maximum period [in total] of
thirteen (13) weeks and after that half of his salary for a maximum period [in
total] of twenty six (26) weeks during the period of time in which this
Agreement is in effect. Any payment made to the Executive under this clause will
include any entitlement that the Executive may have to receive SSP from the
Company. Company Sick Pay will be reduced by the amount of any Social Security
benefits recoverable by the Executive (whether or not recovered) in respect of
illness or injury].

 

  11.6 If the Executive is absent from work due to an accident which occurred or
a condition which was sustained either on or off duty any Company sick pay
received by the Executive from the Company in respect of the absence will be
treated as a loan which the Executive must repay to the Company if the Executive
recovers damages in respect of an injury, condition or absence from work.

 

12. OBLIGATIONS DURING EMPLOYMENT

 

  12.1 During employment by the Company the Executive shall:

 

  12.1.1 abide by any relevant Company policy, rule or procedure that may be in
force from time to time, including but not limited to the Company’s Code of
Business Conduct and Employee Handbook;

 

  12.1.2 not without the Company’s prior written consent hold any Material
Interest in any person, firm, company, business or organisation which:

 

  12.1.2.1 is in competition with the Company or Associated Company;

 

9



--------------------------------------------------------------------------------

  12.1.2.2 impairs or might reasonably be thought by the Company or Associated
Company to impair the Executive’s ability to act at all times in the best
interests of the Company; or

 

  12.1.2.3 requires or might reasonably be thought by the Company or Associated
Company to require the Executive to disclose Confidential Information in order
properly to discharge his duties to or further his interest in such person,
firm, company, organisation or business;

 

  12.1.3 not divulge Confidential Information or obtain or seek to obtain any
direct or indirect financial advantage from the disclosure of such information
provided that this obligation not to divulge Confidential Information does not
apply to disclosures made with the prior written consent of the Company and/or
Associated Company or required by a Court Order;

 

  12.1.4 not make any notes or memoranda relating to any matter within the scope
of the business dealings or affairs of the Company or Associated Company
otherwise than for the benefit of the Company or Associated Company or without
the prior written consent of the Board remove from the Company premises or copy
or allow others to copy the contents of any document, disk, tape or other
tangible items which contains any Confidential Information or which belongs to
the Company or Associated Company;

 

  12.1.5 not without the prior written consent of the Board make or communicate
any statement (whether written or oral) to any representative of the press,
television, radio or other media and not write any article for the press or
otherwise on any matter connected with or relating to the business of the
Company or Associated Company without obtaining the prior written consent of the
Board.

 

  12.1.6

if so requested by the Company delete all Confidential Information from any
computer disks, tapes or other reusable material in the Executive’s possession
or under the Executive’s control and destroy all other documents and tangible
items in the Executive’s possession or under

 

10



--------------------------------------------------------------------------------

 

the Executive’s control which contain or refer to any Confidential Information;

 

  12.1.7 immediately return to the Company on request and in any event on the
Termination Date all originals and copies of all documents, computer disks and
tapes and other tangible items in the Executive’s possession or under the
Executive’s control which belong to the Company or the Associated Company or
which contain or refer to any Confidential Information or which in any other way
relate or belong to the Company or Associated Company;

 

  12.2 The provisions of this Clause 12 are subject to the Public Interest
Disclosure Act 1999 and the Executive’s rights under that Act are unaffected.

 

13. TERMINATION

 

  13.1 The Company may terminate the Executive’s employment immediately by
notice in writing without any entitlement to notice or payment in lieu of notice
if the Executive:

 

  13.1.1 commits, repeats or continues (after written warning) any serious
breach of this Agreement, including the failure to perform the material
obligations of the Executive’s position;

 

  13.1.2 is guilty of serious misconduct or gross incompetence in the
performance of his duties;

 

  13.1.3 commits any act of dishonesty relating to the Company or Associated
Company or any of its [or their] employees;

 

  13.1.4 adversely prejudices or does or fails to do anything which in the
reasonable opinion of the Board is likely to prejudice adversely the interests
or reputation of the Company or Associated Company;

 

  13.1.5 is convicted of any criminal offence (other than an offence [which does
not in the opinion of the Board affect the Executive’s employment] under road
traffic legislation in the United Kingdom or elsewhere for which the Executive
is not sentenced to any term of imprisonment, whether immediate or suspended);

 

  13.1.6 becomes bankrupt or enters into or makes any arrangement or composition
with or for the benefit of his creditors generally; or

 

11



--------------------------------------------------------------------------------

  13.1.7 becomes of unsound mind.

 

  13.2 This Agreement shall automatically terminate (without the obligation of
the Company to make any severance payments or provide any separation benefits,
except as provided by applicable law) on the happening of any of the following
events:

 

  13.2.1 on the Executive reaching age 65 (“the Retirement Date”) unless the
Company and the Executive agree at any time prior to the Retirement Date that
the Agreement should continue after the Retirement Date; or

 

  13.2.2 if the Executive becomes prohibited by law from being a director or
being concerned with the management of a company.

 

14. CHANGE OF CONTROL

 

  14.1 If there is a change in control of the Company or Associated Company and
the Executive is dismissed within 12 months following that event (other than for
gross misconduct or constructive dismissal by the Company), the Company shall
pay the Executive and the Executive agrees to accept a sum which is equal to 6
months’ salary, benefits and scheduled bonus plus the immediate vesting of 50%
of all the Executives’ stock options granted to the Executive (subject to the
deduction of income tax and National Insurance contributions as appropriate).
The Company shall make the payment to the Executive within 30 days of the
dismissal.

 

Change of Control for the purpose of this clause is defined as: Any “person” (as
defined in the United States Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in such Act), directly or indirectly of
securities of the parent company of the Company, Somera Communications, Inc., a
Delaware, United States corporation (“Somera”), representing fifty percent (50%)
or more of the total voting power represented by the then outstanding voting
securities of Somera; or the consummation of a merger or consolidation of Somera
with any other corporation, that together form a merger or consolidation which
would result in the voting securities of Somera outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of Somera
or such surviving entity outstanding immediately after such merger or
consolidation; or the consummation of the sale by the Company of all or
substantially all of the Company’s assets.

 

12



--------------------------------------------------------------------------------

15. RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

 

  15.1 Definitions

 

In this Clause 15 the following words and expressions have the following
meanings:

 

Businesses

  

all and any commercial activities of the Company or Associated Company:

 

    

1.      with which the Executive shall have been concerned or involved to any
material extent at any time during the Relevant Period; or

 

    

2.      which the Company or Associated Company shall at the Termination Date
have determined to carry on with a view to profit in the foreseeable future and
in relation to which the Executive shall at the Termination Date possess any
Confidential Information;

 

Critical Person

  

any person who was an employee, director or consultant employed or engaged by
the Company or Associated Company at any time within the Relevant Period and who
the Executive was directly or indirectly connected with or responsible for and
who by reason of such employment or engagement and in particular his seniority
and the expertise or knowledge of trade secrets or Confidential Information of
the Company or Associated Company or knowledge of or influence over the clients,
customers or suppliers of the Company or Associated Company is likely to be able
to assist or benefit the business in or proposing to be in competition with the
Company or Associated Company;

 

Relevant Customer

   any person, firm or company who or which at any time during the Relevant
Period is or was negotiating with, a client or customer of, or in the habit of
dealing with, the Company or Associated Company for the sale or supply of
Relevant Products or Services, and with whom the Executive had personal contact
or dealings on behalf of the Businesses or of which the Executive

 

13



--------------------------------------------------------------------------------

 

    

had personal knowledge during the Relevant Period in the course of the
Executive’s employment under this Agreement;

 

Relevant Period

  

the period of [one year] immediately before the Termination Date;

 

Relevant Products or Services

  

products or services which are of the same kind as or of a materially similar
kind to or competitive with any products or services sold or supplied by the
Company or Associated Company in the ordinary course of the Businesses within
the Relevant Period and with which sale or supply the Executive was directly
concerned or connected or of which the Executive had personal knowledge during
the Relevant Period in the course of the Executive’s employment under this
Agreement;

 

Restricted Territory

   The United States, Europe, the Middle East and Africa

 

  15.2 Reasonableness of Restrictions

 

The Executive acknowledges that in the ordinary course of the employment the
Executive will be exposed to Confidential Information which may not be readily
available to others engaged in a business similar to that of the Company or
Associated Company or to the general public and which if disclosed will be
liable to cause significant harm to the Company or Associated Company. The
Executive agrees that the provisions of this clause 15 are necessary and
reasonable to protect the legitimate interests of the Company and the Associated
Company and their customers.

 

  15.3 Confidential Information

 

After the termination of employment for whatever reason the Executive will not
at any time and in any manner use or divulge or communicate to any person, firm,
company or other organisation any Confidential Information except if such
disclosure is with the prior written consent of the Company or required by a
Court Order or relates to information which is in the public domain (otherwise
than as a result of breach of this clause).

 

14



--------------------------------------------------------------------------------

  15.4 Non Competition

 

  15.4.1 The Executive agrees that he will not, without the prior written
consent of the Company, directly or indirectly and whether alone or in
conjunction with or on behalf of any other person and whether as principal,
shareholder, director, executive, employee, agent, consultant, independent
contractor, partner or otherwise for a period of 24 months from the Termination
Date:

 

  15.4.1.1 be engaged, concerned or interested in, or provide technical,
commercial, or professional advice to, any other business which supplies
Relevant Products or Services in competition with the Company or Associated
Company in the Restricted Territory;

 

  15.4.1.2 be engaged, concerned or interested in any business which at any time
during the Relevant Period has supplied Relevant Products or Services to the
Company or is or was at any time during the Relevant Period a Relevant Customer
if such engagement, concern or interest causes or would cause a supplier to
cease or materially reduce its supplies to the Company or the Relevant Customer
to cease or materially reduce its orders or contracts with the Company;

 

  15.4.1.3 hold any Material Interest in any person, firm or company which
requires or might reasonably be thought by the Company to require the Executive
to disclose or make use of any Confidential Information in order properly to
discharge his duties to or to further the Executive’s interest in such person,
firm or company.

 

  15.5 Non-Solicitation/Non-Dealing

 

  15.5.1 The Executive agrees that he will not, without the prior written
consent of the Company, directly or indirectly and whether alone or in
conjunction with or on behalf of any other person and whether as principal,
shareholder, director, executive, employee, agent, consultant, independent
contractor, partner or otherwise:

 

  15.5.1.1

for a period of 24 months from the Termination Date so as to compete with the
Businesses, canvass, solicit or approach or cause to be canvassed, solicited or
approached any Relevant

 

15



--------------------------------------------------------------------------------

 

Customer for the sale or supply of Relevant Products or Services or endeavour to
do so;

 

  15.5.1.2 for a period of 24months from the Termination Date so as to compete
with the Businesses accept or facilitate the acceptance of any contract with or
deal with in competition with the Businesses any Relevant Customer in relation
to the sale or supply of any Relevant Products or Services or endeavour to do
so;

 

  15.5.1.3 for a period of 24 months from the Termination Date in connection
with any business in or proposing to be in competition with the Company,
solicit, induce or entice away from the Company, employ, seek to employ, engage
or appoint or in any way cause to be employed, engaged or appointed a Critical
Person, whether or not such a person would commit any breach of his/her contract
of employment or engagement by leaving the service of the Company;

 

  15.5.1.4 at any time after the Termination Date use in connection with any
business any name which includes the name of the Company, and/or the name of any
Associated Company or is similar to it; or

 

  15.5.1.5 at any time after the Termination Date directly or indirectly
interfere with the continuance of supplies to the Company from any suppliers who
have been supplying materials or services to the Company at any time during the
Relevant Period and with whom the Executive has had personal contact.

 

  15.6 Notwithstanding Clause 15.7 each covenant contained in Clause 15 shall be
construed as a separate covenant and, if one or more of the covenants is held to
be against the public interest or unlawful or in any way an unreasonable
restraint of trade, the remaining covenants shall continue to bind the
Executive.

 

  15.7

Whilst the covenants in Clauses 15 are considered by the parties to be
reasonable in all the circumstances as at the date of this Agreement the Company
may by notice in writing at any time to the Executive reduce in whole or in part
the extent or duration of the restrictions in them in such manner and to

 

16



--------------------------------------------------------------------------------

 

such extent as the Company in its absolute discretion determines and the
Executive then agrees to be bound by such additional covenants in the form
reduced and the validity of any other covenant and provision contained in this
Agreement shall not be affected.

 

  15.7.1 Either during the term of this Agreement or for any period beyond the
termination of the Executive’s employment in which the restrictions contained in
this Clause 15 apply, if the Executive applies for or is offered new employment,
or a new engagement, before entering into any related contract the Executive
will bring the terms of this Agreement to the attention of the third party
proposing, directly or indirectly, to appoint or engage the Executive.

 

  15.7.2 [Clause 15 of this Agreement shall apply as though references to
“Associated Company” were substituted for existing references to the “Company”.
The Executive’s obligations pursuant to such clauses will with respect to each
Associated Company, constitute a separate and distinct covenant and the
invalidity or enforceability of any such covenant shall not affect the validity
or enforceability of the covenants in favour of the Company or any other
Associated Company]].

 

  15.8 DISCIPLINARY AND GRIEVANCE PROCEDURES AND SUSPENSION

 

  15.8.1 The Company has a disciplinary procedure a copy of which is available
on request from the Company. The disciplinary procedure is not incorporated by
reference to this Agreement, does not form part of it and has no contractual
status.

 

  15.8.2 If the Executive has a grievance in relation to his employment, the
Executive may apply in writing to the Chief Executive Officer whose decision
will be final.

 

  15.8.3 In order to investigate a complaint against the Executive of misconduct
the Company is entitled (without prejudice to its rights consequently to
terminate this Agreement on the same or any other ground) to suspend the
Executive on full pay for so long as may be reasonably necessary to carry out a
proper investigation and hold a disciplinary hearing.

 

17



--------------------------------------------------------------------------------

  15.9 DEDUCTIONS

 

The Executive authorises the Company to deduct from his remuneration (including
salary, pay in lieu of notice, commission, bonus, holiday pay and sick pay) at
any time during the employment or in any event on termination of employment any
monies owed by the Executive to the Company or Associated Company subject to the
Company obtaining the Executive’s prior written agreement.

 

  15.10 DIRECTORSHIP

 

On the termination of this Agreement for whatever reason, the Executive will at
the request of the Company (without prejudice to any claims which the Executive
may otherwise have against the Company or Associated Company) resign from all
and any offices which the Executive may hold as a director of the Company or
Associated Company and from all and any other offices which the Executive holds
as trustee, nominee or representative of the Company or Associated Company and
if the Executive should fail to do so within 7 days of request the Company is
irrevocably authorised to appoint some person in his name and on his behalf to
sign any documents or do things necessary or requisite to effect such
resignations.

 

  15.11 NOTICES

 

  15.11.1 Any notice given under this Agreement shall be in writing and shall be
served on the party (in the case of the Executive) at the above address or any
other address notified by the Executive to the Company or (in the case of the
Company) at its registered office.

 

  15.11.2 Any notice shall be taken to have been received on the date and time
of its actual receipt except that if correctly addressed and stamped and sent by
first class prepaid letter post it shall be taken to have been received on the
third day after posting of it.

 

  15.12 PREVIOUS AGREEMENTS

 

This Agreement constitutes the whole and only entire agreement between the
parties in relation to the Executive’s employment with the Company and
supersedes and extinguishes any prior drafts, previous agreements, undertakings,
representations, warranties and arrangements of any nature whatsoever, whether
or not in writing, between the parties relating to the Executive’s employment
with the Company.

 

18



--------------------------------------------------------------------------------

  15.13 COLLECTIVE AGREEMENTS

 

There are no collective agreements in place that affect the Executive’s
employment with the Company.

 

  15.14 LAW AND JURISDICTION

 

The Agreement will be governed by and interpreted in accordance with English law
and the parties irrevocably agree and submit to the jurisdiction of the English
courts.

 

EXECUTION AND DELIVERY

 

This document is excuted as a deed and delivered on the date set out at the
beginning of this Agreement.

 

SIGNED as a DEED by Limited

acting by two Directors

 

         

or a Director and Secretary:

      /s/ Warren B. Grayson        

--------------------------------------------------------------------------------

       

Director

                   /s/ Chris Bolland        

--------------------------------------------------------------------------------

       

Director/Secretary

          SIGNED as a DEED by       /s/ Ron Patterson        

--------------------------------------------------------------------------------

       

Executive

 

in the presence of:

 

Witness Signature:

 

Name:

 

Address:

 

19